DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-17. When reading the preamble in the context of the entire claim, the recitation of “spinal cord stimulator” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, the Applicant argues that “Janzig only briefly mentions a possibility for use with spinal cords, but does not specifically mention any "stimulation pattern" that can be delivered to a spinal cord” (see page 6 of Remarks). However, the examiner respectfully disagrees. Janzig et al. discloses in paragraphs 48-49, “spinal cord” stimulation. Furthermore, since Janzig et al. can deliver stimulation to the spinal cord, Janzig et al. thus delivers a pattern of stimulation to the spinal cord. Therefore, Janzig et al. discloses “the controller is configured to direct the array of stimulation electrodes to deliver a stimulation pattern to a spinal cord of a patient”. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., delivering a specific stimulation pattern to a spinal cord) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Janzig et al. as previously made of record and restated below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janzig et al. (US Patent Publication 20040176815 A1). 
As to claim 1, Janzig et al. discloses a spinal cord stimulator (e.g., paragraph 48) comprising a flexible substrate (overmold; depicted as 48 in Figure 3; also see paragraph 63); a power source (power source, depicted as 32 in Figure 3; also see paragraph 53) embedded in the flexible substrate (see Figure 3); a controller (control module, depicted as 30 in Figure 3; also see paragraphs 53-54) embedded in the flexible substrate and connected to the power source (e.g., see Figure 3); and an array of electrodes, including an array of stimulation electrodes (e.g., paragraphs 26, 41 and 69), disposed over the flexible substrate and connected to the controller (via lead connector modules, depicted as 50 in Figure 3; also see paragraphs 65 and 77, for example), wherein the controller is configured to direct the array of stimulation electrodes to deliver a stimulation pattern to a spinal cord of a patient (e.g., paragraph 48). 
As to claim 2, Janzig et al. discloses the flexible substrate includes a flexible material (e.g., paragraph 63). 
As to claim 3, Janzig et al. discloses the flexible material is an elastomer (e.g., paragraph 63).  
As to claims 4-5, Janzig et al. discloses the flexible material is a silicone (e.g., paragraph 63). Therefore, the flexible material (i.e. silicone) has a Young's modulus of less than 3 MPa and a percentage elongation-at-break of at least 5%. 
As to claim 6, Janzig et al. discloses the array of electrodes further includes an array of sensing electrodes (e.g., paragraphs 26, 50 and 58). 
As to claim 7, Janzig et al. discloses the controller is configured to adjust the stimulation pattern responsive to signals received from the array of sensing electrodes (e.g., paragraph 50).
As to claim 8, Janzig et al. discloses the controller is configured to perform machine learning (i.e., closed loop mode; e.g., paragraph 50; the examiner considers the closed loop mode of the controller to be machine learning), responsive to the signals received from the array of sensing electrodes, to determine a set of stimulation parameters, and the controller is configured to adjust the stimulation pattern according to the set of stimulation parameters (e.g., paragraph 50).
As to claim 9, since Janzig et al. discloses the controller is configured to operate in a closed loop mode (e.g., paragraph 50) based on sensed physiological parameters, the examiner considers Janzig et al. to disclose a controller with “a neuromorphic computing component”.
As to claim 10, Janzig et al. discloses employing known discrete circuit components (e.g., paragraph 78; “Discrete components 116, such as capacitors, resistors, diodes, discrete switches, inductors, and transformers are also coupled to circuit board 80, and are located on second side 112. Combinations of integrated circuits 114 and/or discrete components 116 form the various components 60-70 of control module 30 illustrated in block diagram form in FIG. 4. For example, processor 60 may include one of more integrated circuits 114”). Therefore, the examiner considers Janzig et al. to disclose “a set of charge-trapping transistors”. 
As to claim 11, Janzig et al. discloses the power source is a battery (e.g., paragraph 55). 
As to claim 12, Janzig et al. discloses a spinal cord stimulator (e.g., paragraph 48) comprising a flexible substrate (overmold; depicted as 48 in Figure 3; also see paragraph 63); a power source (power source, depicted as 32 in Figure 3; also see paragraph 53) in the flexible substrate (see Figure 3); a controller (control module, depicted as 30 in Figure 3; also see paragraphs 53-54) embedded in the flexible substrate and connected to the power source (e.g., see Figure 3); and an array of electrodes, including an array of stimulation electrodes (e.g., paragraphs 26, 41 and 69), disposed over the flexible substrate and connected to the controller (via lead connector modules, depicted as 50 in Figure 3; also see paragraphs 65 and 77, for example), wherein the controller is configured to direct the array of stimulation electrodes to deliver a stimulation pattern (e.g., paragraph 48), and the controller is configured to adjust the stimulation pattern responsive to signals received from the array of sensing electrodes (e.g., paragraph 50). 
As to claim 13, Janzig et al. discloses the flexible substrate is an elastomer (e.g., paragraph 63).  
As to claim 14, Janzig et al. discloses the power source is a battery (e.g., paragraph 55). 
As to claim 16, Janzig et al. discloses the power source includes bonding pads (feedthroughs; depicted as 100A and 100B in Figure 6, for example), and the bonding pads of the power source are exposed from the flexible substrate (since the feedthroughs are hermetic (e.g., paragraphs 65, 69 and 77) the examiner considers the feedthroughs to be exposed from the flexible substrate). 
As to claim 17, Janzig et al. discloses the controller includes bonding pads (feedthroughs; depicted as 100A and 100B in Figure 6, for example), and the bonding pads of the power source are exposed from the flexible substrate (since the feedthroughs are hermetic (e.g., paragraphs 65, 69 and 77) the examiner considers the feedthroughs to be exposed from the flexible substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Janzig et al. (US Patent Publication 20040176815 A1) in view of Cross, JR. et. al. (US Patent Publication 20030204228 A1). Janzig et al. discloses the invention substantially as claimed with a flexible substrate (overmold) having defined opening for the arrays of electrodes (feedthroughs), but does not explicitly disclose disposing a flexible layer on the flexible substrate. Cross, JR. et al. discloses a flexible substrate (depicted as first paddle portion, depicted as 22 in Figure 2) and a flexible layer (second paddle portion, depicted as 24 in Figure 2) over the flexible substrate (see Figures 1-2a; also see paragraph 32, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the unified overmold of Janzig et al. into two separate layers, as depicted by Cross, Jr. et. al., in order to provide the predictable results of ensuring the electrodes are compressed between the two layers (substrate and layer) and to not dislodge (e.g., Cross, Jr. et. al., paragraph 35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792